Citation Nr: 0422309	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  96-31 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the indebtedness in the amount of $7,549, due to 
overpayment of disability compensation benefits, is a valid 
debt.

2.  Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits, in the calculated amount of 
$4,572.

3.  Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits, in the calculated amount of 
$2,977.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The veteran was discharged from active duty in November 1974 
with over 30 years of active duty service.

This case comes before the Board of Veterans' Appeals (Board) 
from decisions of the Committee on Waivers and Compromises 
(Committee) of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico. 

In April 1999, the Board remanded the case to the RO to 
perform an audit for three separate overpayments -- $4,572, 
$106, and $2,871 -- and to issue a supplemental statement of 
the case (SSOC), addressing the intertwined issues of whether 
the assessed indebtedness had been properly created and 
whether to waive recovery of the overpayments.  The case is 
now before the Board for further appellate consideration.

It appears that the Committee has neither issued a waiver 
decision on the additional $2,871 beyond the initial $106 
overpayment for removal of the veteran's former spouse as a 
dependent nor was this issue addressed in the May 2004 SSOC.  
Thus, the issues on appeal have been recharacterized as 
described above.  

The issue of entitlement to waiver of recovery of an 
overpayment of VA disability compensation benefits in the 
amount of $2,977 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  In July 1982, the RO awarded additional compensation 
benefits for the veteran's wife and daughter effective from 
October 1, 1981, advising the veteran that any change in the 
number or status of his dependents must be reported promptly 
to the VA.

2.  In September 1982, the RO awarded additional compensation 
benefits for the veteran's dependent parents effective from 
October 1, 1982, advising the veteran that any change in the 
number or status of his dependents must be reported promptly 
to the VA.

3.  In a VA Form 21-4138, Statement in Support of Claim, 
dated April 15, 1988, the veteran informed VA that his father 
died on November [redacted], 1987.

4.  In March 1994, VA received a VA Form 21-4138 dated 
February 26, 1994, wherein the veteran informed VA that he 
had previously told VA that his mother was no longer his 
dependent in May 1991, and a contemporaneously dated VA Form 
21-686C, Declaration of Status of Dependents, in which the 
veteran showed that he was divorced from his second wife and 
that his daughter was his only remaining dependent.

5.  In May 1994, VA reduced the veteran's compensation award 
due to the loss of a dependent spouse, creating an 
overpayment of $106, and the Defense Finance Accounting 
Service (DFAS) informed the veteran that his retirement pay 
was adjusted because of a retroactive decrease in his 
compensation.  

6.  In June 1994, the veteran filed a request for a waiver of 
the indebtedness created by removal of his former spouse as a 
dependent.

7.  In July 1994, VA reduced the veteran's compensation award 
due to the removal of his parents as dependents, effective 
December 1, 1987 for his father and effective June 1, 1991 
for his mother, creating an overpayment in the amount of 
$4,572; a July 1994 letter from the DFAS indicated that the 
veteran's compensation would be adjusted because of a 
compensation decrease.

8.  In August 1994, VA received a VA Form 21-509, Statement 
of Dependency of Parent(s), confirming that the veteran's 
parents were no longer his dependents and a copy of the 
veteran's divorce decree, showing that his divorce from his 
second wife was final on September [redacted], 1988.

9.  In an August 1994 decision, the Committee denied the 
veteran's request for a waiver of recovery of the assessed 
overpayment in the calculated amount of $106.

10.  In September 1994, the veteran filed a request for a 
waiver of the indebtedness created by removal of his parents 
as dependents and provided a Financial Status Report (FSR), 
showing monthly income of $1,667 and monthly expenses of 
$2,340, including $600 monthly for private school tuition for 
his daughter.

11.  In November 1994, the RO granted a temporary total 
rating (TTR) based on convalescence for the veteran's 
service-connected left inguinal hernia surgery effective from 
July 1, 1987 to August 1, 1987.

12.  In a January 1995 compensation award, the veteran's 
former spouse was removed retroactive to October 1, 1988 
based on a September 1988 divorce decree, creating an 
additional overpayment in the amount of $2,871. 

13.  In a March 1995 decision, the Committee denied the 
veteran's waiver request for an additional $4,572 beyond the 
$106 initial overpayment.   

14.  In April 1995, VA received a VA Form 21-4138 dated March 
28, 1995, in which the veteran acknowledged his indebtedness 
in the amount of $4,572 and authorized a monthly deduction of 
$200 from his benefits beginning on May 1, 1995 until the 
liquidation of the debt and an FSR showing monthly income of 
$2,132 and monthly expenses of $2,375, including $600 monthly 
for private school tuition for his daughter.

15.  In an April 1995 letter, the Debt Management Center 
(DMC) informed the veteran of his total indebtedness of 
$7,549 created by removing his former spouse and parents as 
dependents.

16.  In June 1999, the veteran submitted an FSR that showed 
monthly income of $2,046.16 and monthly expenses of $2,325, 
with $1,235 of these expenses for his daughter to attend a 
private university.

17.  The overpayment of compensation benefits in the 
calculated amount of $4,572 was not due to the veteran's 
fraud, misrepresentation or bad faith.

18.  The veteran was at fault in creating the original 
overpayment of $4,572 since he did not timely report his 
father's death and the termination of his mother's 
dependency.

19.  Withholding of benefits or recovery would not nullify 
the objective for which benefits were intended since the 
veteran was paid compensation benefits to which he was not 
entitled and would not result in undue hardship, since he has 
already repaid the debt.

20.  The veteran would be unjustly enriched if the benefits 
were not recovered, since failure to make restitution would 
result in unfair gain to the veteran as he was paid benefits 
based on having dependent parents for a period of time after 
his father's death and the end of his mother's dependency.


CONCLUSIONS OF LAW

1.  The overpayment of disability compensation benefits in 
the calculated amount of $7,529.00 was properly created, and 
the overpayment is a valid indebtedness.  38 U.S.C.A. 
§ 5112(b)(2) (West 2002); 38 C.F.R. § 3.652(a) (2003).

2.  The overpayment was not due to fraud, misrepresentation 
or bad faith of the veteran; however, recovery of the 
overpayment of VA compensation benefits in the amount of 
$4,572 would not be against equity and good conscience and, 
therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(2) (West 
2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 
2002), became effective.  This liberalizing legislation 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  However, these changes are not 
applicable to claims such as the one decided here.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e., the laws changed by VCAA).  

Background

In a May 1982 decision, the RO assigned a separate 10 percent 
rating for postoperative plantar fasciitis of the left foot.  
In July 1982, the RO awarded additional compensation benefits 
for the veteran's wife and daughter effective from October 1, 
1981, advising the veteran that any change in the number or 
status of his dependents must be reported promptly to the VA.  
In September 1982, the RO awarded additional compensation 
benefits for the veteran's dependent parents effective from 
October 1, 1982, advising the veteran that any change in the 
number or status of his dependents must be reported promptly 
to the VA.

In a VA Form 21-4138 dated April 15, 1988, the veteran 
informed VA that his father died on November [redacted], 1987.

In March 1994, VA received a VA Form 21-4138 dated February 
26, 1994, in which the veteran informed VA that he had 
previously told VA that his mother was no longer his 
dependent in May 1991.  In a contemporaneously dated and 
filed Declaration of Status of Dependents, the veteran showed 
that he was divorced from his second wife and that his 
daughter was his only dependent.  The veteran did not report 
the date of his divorce from his second wife.

In May 1994, VA reduced the veteran's compensation award due 
to the loss of a dependent spouse, creating an initial 
overpayment of $106.

In June 1994, the veteran filed a request for a waiver of the 
indebtedness created by removal of his former spouse as a 
dependent.  

In a July 1994 compensation award, VA reduced the veteran's 
compensation award due to the removal of his parents as 
dependents, effective December 1, 1987 for his father and 
effective June 1, 1991 for his mother, creating an 
overpayment in the amount of $4,572. 

In a July 1994 letter, the DFAS indicated that the veteran's 
compensation would be adjusted because of a compensation 
decrease.

In an August 1994 decision, the Committee denied the 
veteran's waiver request for the assessed overpayment on the 
basis that collection thereof would not be against the 
principles of equity and good conscience.

In August 1994, VA received a copy of the veteran's divorce 
decree, showing that his divorce from his second wife was 
final on September [redacted], 1988.

In September 1994, the veteran filed a request for a waiver 
of the indebtedness created by removal of his parents as 
dependents.  He also provided an FSR, showing monthly income 
of $1,667 and monthly expenses of $2,340, including $600 
monthly for private school tuition for his daughter.

In November 1994, the RO granted a TTR based on convalescence 
for the veteran's service-connected left inguinal hernia 
surgery effective from July 1, 1987 to August 1, 1987.

In a January 1995 compensation award, the veteran's former 
spouse was removed retroactive to October 1, 1988 based on a 
September 1988 divorce, creating an overpayment in the amount 
of $2,871. 

In a March 1995 decision, the Committee denied the veteran's 
request for a waiver of $4,572 due to the removal of his 
parents as dependents, in addition to the initial $106.   

In a March 1995 VA Form 21-4138, received in April 1995, the 
veteran acknowledged his indebtedness in the amount of $4,572 
and authorized a monthly deduction of $200 from his benefits 
beginning on May 1, 1995 until the liquidation of the debt.  
He also provided an FSR showing monthly income of $2,132 and 
monthly expenses of $2,375, including $600 monthly for 
private school tuition for his daughter.

In an April 1995 letter, the DMC informed the veteran of his 
total indebtedness of $7,549, created by the removal of his 
former spouse and parents as dependents.

In June 1999, the veteran submitted an FSR that showed 
monthly income of $2,046.16 and monthly expenses of $2,325, 
with $1,235 of these expenses for his daughter to attend a 
private university.

A December 2003 audit, reflects the creation of, and gives an 
accounting for, three separate overpayments: $4,572 generated 
by a July 1994 award due to the removal of the veteran's 
parents as dependents; $106 generated by a May 1994 
adjustment due to the removal of his former spouse as a 
dependent; and $2,871 generated by a January 1995 award and 
removal of his former spouse as a dependent.

In a January 2004 SSOC, the RO formally adjudicated the issue 
of the validity/administrative error raised in connection 
with the overpayments of compensation benefits and found that 
a review of the claims file did not include a copy of the 
alleged May 1991 letter from the veteran, purportedly showing 
that his mother was no longer a dependent, or earlier 
documentation of notice of the veteran's father's death or of 
his September 1988 divorce decree; that VA made adjustments 
to his compensation award based on the facts when VA became 
aware of them; and the fact that the necessary forms were not 
sent to the veteran does not exempt him from the 
responsibility for timely reporting dependency changes.  The 
total indebtedness of $7,549 was determined to be valid and 
no administrative error was found.  Since the veteran's 
military retirement pay could be increased for the total or 
partial amount of the reduced VA benefits, the veteran was 
advised to contact the DFAS for possible reimbursement.  
Given the foregoing, the Board finds that VA has 
substantially complied with the Board's April 1999 remand.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with).

Analysis

On appeal, the appellant has requested a waiver of 
indebtedness due to financial hardship.  He is also 
challenging the validity of the overpayment on the basis that 
it was created by administrative error of VA, specifically, 
the Regional Office in Washington, D.C. (Washington RO).  The 
veteran essentially asserts that the Washington, D.C. 
Regional Office had timely information regarding the dates 
his dependent parents and former spouse were no longer his 
dependents.  As such, his argument is premised on the belief 
that VA continued to pay him additional compensation benefits 
after it knew that he was not entitled to the benefits.  This 
argument invokes an allegation of an erroneous payment of 
disability compensation under the administrative error 
provisions of 38 U.S.C.A. § 5112(b)(10) (West 2002); 38 
C.F.R. §§ 3.500(b)(2) (2003).

Validity of the Debt

The law provides for the rates of disability compensation, 
and for payment of additional compensation for dependents of 
veterans who are at least 30 percent disabled.  38 U.S.C.A. 
§§ 1114(c), 1115, 1134, 1135 (West 2002).  Since December 
1974, the veteran has been rated a combined 50 percent 
disabled for his service-connected disabilities, except for a 
TTR for following surgery for a left inguinal hernia in June 
1987.  In addition, during the periods in question, the 
veteran received additional compensation for his daughter, 
spouse and parents.

Under applicable statutory criteria, the effective date of a 
reduction of compensation by reason of divorce of, death of a 
dependent, or a change in the status of a dependent of a 
payee shall be the last day of the month in which such 
divorce or death occurs.  38 U.S.C.A. § 5112(b) (West 2002).

In addition, individuals to whom benefits are being paid are 
required to certify, when requested, that any or all of the 
eligibility factors, which established entitlement to the 
benefit being paid, continue to exist.  38 C.F.R. § 3.652(a) 
(2003).  The beneficiary will be advised at the time of the 
request that the certification must be furnished within 60 
days from the date of the request and that failure to do so 
will result in the reduction or termination of benefits.  Id.

The veteran's status changed in November 1987 (his father's 
death), in September 1988 (his divorce from his second 
spouse), and in May 1991 (the termination of his mother as a 
dependent).  The effective date of a reduction or 
discontinuance of compensation by reason of death, divorce or 
change in status of a dependent shall be the last day of the 
month in which such change occurs.  38 U.S.C.A. § 5112(b).  
There is no dispute in this case that his father died in 
November 1987, that the veteran's divorce became final in 
September 1988, or that his mother was no longer his 
dependent after May 1991.  Accordingly, the RO later 
calculated the overpayment of benefits to the veteran 
beginning in December 1987 (due his father's death), October 
1988 (due to his divorce) and June 1991 (due to the change in 
his mother's status).

The veteran contends that the Washington RO had timely 
information regarding the dates his dependent parents and 
former spouse were no longer his dependents.  As such, his 
argument is premised on the belief that VA continued to pay 
him additional compensation benefits after it knew that he 
was not entitled to the benefits.  Alternatively, he asserts 
that the RO failed to send him forms to report changes in his 
dependents.

The veteran was familiar with the rules of entitlement to 
receipt of a dependency allowance as part of his disability 
compensation.  As noted above, he had received award letters 
issued in 1982, which provided additional compensation based 
on the dependency of his parents, wife and child and advised 
the veteran that any change in the number or status of his 
dependents must be reported promptly to the VA.  The record 
reflects that VA mailed him these notices.  Clear evidence to 
the contrary is required to rebut the presumption that the 
regular procedures were accomplished.  Ashley v. Derwinski, 2 
Vet. App. 307 (1992) (quoting United States v. Chem. Found., 
272 U.S. 1, 14-15 (1926).

It is presumed that the veteran received such information.  
While the Ashley case dealt with regularity and procedures at 
the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the United States Court of Appeals for Veterans Claims 
(Court) applied the presumption of regularity to procedures 
at the RO level, such as in the instant case.  The Court 
specifically held that a statement asserting lack of 
knowledge of one's rights is not sufficient to rebut the 
presumption of regularity in RO operations.  Thus, the 
veteran's contention that VA did not provide any forms for 
reporting of the status of dependents, standing alone, is 
insufficient evidence to rebut the presumption of regularity.  
Accordingly, the Board cannot conclude that VA did not 
provide the veteran with information regarding the prompt 
reporting of the status of dependents, even if VA might not 
have furnished the forms.
 
Furthermore, the United States Supreme Court has held that 
persons dealing with the Government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations "regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance."  The Court has specifically applied this holding 
to knowledge of VA law and regulations.  See Morris v 
Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. 
Corp. v. Merrill, 33 U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 
L.Ed. 10 (1947).  Therefore, even if the veteran did not 
actually read the information regarding procedures for 
reporting the status of his dependents, he is charged with 
knowledge of the information contained therein.  Moreover, 
the record shows that the veteran has filed multiple 
dependency forms since the original grant of service 
connection in March 1977.

As to his failure to advise VA of the changes in status of 
his dependents more promptly, the veteran argues that the 
Washington, D.C. Regional Office had timely information 
regarding the dates his parents and former spouse were no 
longer his dependents.  However, a search of the entire 
record fails to show initial notification to VA from the 
veteran of the changes in the status of his parents and 
spouse before April 1988 (5 months after his father's death) 
and March 1994 (more than 5 years after his divorce and 
nearly 3 years after his mother was no longer the veteran's 
dependent).  The Board must assume that if the veteran had 
sent such missives they would have been delivered and added 
to the record, particularly in light of the multiple number 
of similar forms in the record.  

Thus, the veteran's failure to act in accordance with the 
rules governing compensation payments constitutes an omission 
by the payee, and consequently the overpayment cannot be the 
result of sole administrative error by VA.  Given that the 
veteran notified the RO in 1988 of his father's death in 1987 
and in March 1994 of the change in the status of his former 
spouse and mother, the overpayments were properly created; 
the weight of the evidence is against the claim and the 
appeal is denied.

Waiver of Overpayment in the Amount of $4,572

As noted, the veteran's request for a waiver of the 
overpayment in the amount of $4,572 was referred to the 
Committee.  The Committee did not find fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue.  The 
Board agrees with this determination.  However, the Committee 
further determined that recovery of the overpayment of VA 
compensation benefits in the calculated amount of $4,572 
would not be against equity and good conscience.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, waiver of recovery of the assessed 
overpayment is not precluded pursuant to 38 U.S.C.A. § 
5302(a) (West 2002).  In order to dispose of the matter on 
appeal, the Board must determine whether recovery of the 
indebtedness would be against equity and good conscience, 
thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 
C.F.R. §§ 1.963(a), 1.965(a) (2003).  The regulations in this 
case provide that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.

In this case, the most pertinent factors are fault, unjust 
enrichment, defeat the purpose of the benefit, and financial 
hardship.  As noted above, the record clearly shows that the 
veteran failed to promptly inform VA of his father's death 
and the change in his mother's dependency status, thus he was 
clearly at fault from November 1987 until April 1988 (father) 
and from May 1991 until March 1994 (mother).  VA later failed 
to act on that information until 1994.  VA was partially at 
fault for that portion of the overpayment subsequent to the 
notices in 1988 and 1994.

In regard to whether collection would defeat the purpose of 
the benefit, the Board notes that withholding of benefits or 
recovery would not nullify the objective for which benefits 
were intended since the veteran was paid benefits for 
dependent parents that he did not have during the relevant 
time periods.  Since the veteran received compensation 
benefits to which he was not entitled, requiring repayment 
would not frustrate the purpose of the benefit.

The veteran would be unjustly enriched if the benefits were 
not recovered, since failure to make restitution would result 
in unfair gain to the veteran as he was erroneously paid 
compensation benefits to which he was not entitled.

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  The last financial status report of record is 
dated in June 1999.  That report showed monthly income of 
$2,046.16 and monthly expenses of approximately $2,325.  The 
veteran reported $1,235 of these expenses was for his 
daughter to attend a private university.  The veteran entered 
into a plan to repay his $4,572 debt in monthly installments 
of $200 from May 1997.  Subsequent evidence reflects that the 
veteran appeared to have fully repaid the $4,572 debt.

Although the veteran demonstrates some financial hardship due 
to financing his daughter's education, he has not supplied 
evidence which would suggest that his indebtedness to the 
Government should not have been afforded the same 
consideration and attention he provided to his other 
obligations or that payment of the debt would deprive (or 
deprived) the veteran and his family of the basic necessities 
of life.  Moreover, the veteran can seek reimbursement from 
military retirement pay for any reductions in his 
compensation, for which he has not already been compensated.  
In light of the foregoing, the Board is unable to conclude 
that there is financial hardship in this case.

In sum, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
would be against equity and good conscience.  38 U.S.C.A. § 
5107(b) (West 2002).  The degree of financial hardship is not 
shown to be severe and the fault on the part of the VA is 
outweighed by the unjust enrichment that would occur if the 
veteran were allowed to keep compensation benefits to which 
he was not entitled.  In essence, the elements of equity and 
good conscience are not in the veteran's favor.




ORDER

The indebtedness to VA in the amount of $7,549, due to 
overpayment of disability compensation benefits, is a valid 
debt.

Entitlement to a waiver of overpayment of disability 
compensation benefits in the amount of $4,572 is denied.


REMAND

In a VA Form 21-4138 dated April 17, 1995, the veteran 
requested an appeal of the Committee's decision to deny his 
waiver request and specifically referred to the total 
indebtedness of $7,549.  However, there does not appear to be 
a Committee decision on the additional $2,871 overpayment due 
to removal of the veteran's former spouse as a dependent and 
the May 2004 SSOC, only addresses the $4,572 overpayment 
incurred as a result of the removal of the veteran's parents 
from his compensation award.  Thus, this case must be 
returned to the RO so that the Committee may address the 
waiver of the $2,871 overpayment in addition to the initial 
$106 overpayment.  The veteran should be asked to furnish an 
updated FSR.

Therefore, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following:

1.  The appellant should be requested to 
submit an updated Financial Status 
Report, VA Form 4-5655, with any 
additional supporting documentation 
regarding current income and expenses.

2.  The Committee on Waivers and 
Compromises (Committee) should formally 
adjudicate the issue of entitlement to a 
waiver of recovery of the assessed 
overpayment of disability compensation 
benefits in the amount of $2,977 ($106 
plus $2,871) raised in connection with 
the overpayments of compensation benefits 
due to the removal of the veteran's 
former spouse as a dependent.  

3.  If the determination with respect to 
the remaining waiver issue is adverse to 
the appellant, the RO should furnish the 
veteran with an SSOC and advise him of 
the appropriate time limit within which a 
substantive appeal in order to perfect 
appellate review of this issue.  The SSOC 
should include the applicable law, 
regulations and judicial precedent as 
well as a discussion of how such legal 
criteria affect the determination.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



